United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30234
                        Conference Calendar



CHARLES T. BUTLER,

                                    Plaintiff-Appellant,

versus

BURL CAIN; RAYBORNE RAYBORNE DEVILLE,
Corrections Officer; UNKNOWN ESTES;
HOWARD PRINCE; DORA RABALAIS,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 02-CV-340
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Butler, Louisiana prisoner # 209995, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim.   By moving for

IFP, Butler is challenging the district court’s certification

that IFP should not be granted on appeal because his appeal

presents no nonfrivolous issues.   See Baugh v. Taylor, 117 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30234
                                 -2-

197, 202 (5th Cir. 1997).   Butler’s IFP “motion must be directed

solely to the trial court’s reasons for the certification

decision.”   Id.

     Butler does not address the district court’s reasons for

certification that his appeal was not taken in good faith.

Specifically, he fails to address the district court’s

determination that his allegations of retaliation, insufficient

inmate counsel, and false disciplinary charges were conclusional

in nature and failed to assert a cognizable constitutional

violation.   Because Butler does not provide any analysis of these

issues, he waives any appeal of them.      See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Butler has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issues.     Butler’s request for

IFP status is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     Butler is cautioned that the district court’s dismissal

of his action for failure to state a claim and this court’s

dismissal of his appeal as frivolous count as two strikes under

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).   If Butler accrues three strikes, he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is
                          No. 03-30234
                               -3-

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.